Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 1 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 2 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 3 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 4 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 5 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 6 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 7 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 8 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 9 of 10
Case 1:20-cv-06413-ALC Document 13 Filed 07/27/21 Page 10 of 10




Dated: July 27, 2021
